DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/22/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3, 6-11, and 15 are pending in the application. Claims 1, 4-5, and 12-14 are cancelled.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 4/22/2022, with respect to specification/claim objections, claim interpretation, and 112(b) rejections have been fully considered and are persuasive.  The specification/claim objections, claim interpretation, and 112(b) rejections has been withdrawn. 

Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. Applicant argues the 102 rejection on Pg 12-14, specifically arguing that “Veit fails to disclose or fairly suggest the Office Action's contended separation medium 66 "not connected" to the axial struts 60 of the support basket 62.” The Examiner respectfully disagrees. Applicant’s claim 15 line 26-27 indicate “the screen fabric is arranged on a radially outer side of the longitudinal struts”. Similarly, Veit Pr. 38 recites “The support basket 62 may be formed on the separation medium 66 or vice versa.” Thus, in Veit, the formation upon the surface (which is similar to Applicant’s own claim language of arranging on) does not necessarily indicate it must be connected. 

Applicant further argues the 103 rejection for clarification on where Kurihara discloses the claimed “wherein the screen fabric is held and connected only to the first and second carrier rings . . . . wherein the screen fabric is held and connected ". The Examiner notes that the office action has struckthrough “only”, indicating that Kurihara was not claim mapped to suggest the claimed limitation. However, Wehner was provided to indicate that the filter fabric is held and connected only to the first and second carrier rings (Wehner’s “filter fabric . . . fastened sealingly to each of the two end faces of the support margin”), and “not to the longitudinal struts” (Wehner’s “support ribs”). 

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Independent Claim 15 and dependent Claims 2-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veit et al. (EP-2602473-A2, Jun.12, 2013 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 37 pages; hereinafter “Veit”).
The claims are directed to an apparatus.  
Regarding claims 2-3, 6-7, and 15; Veit discloses a water separating screen for a filter element in a liquid filter (Veit Fig. 1-3; Pr. 38; water separation unit 56 with filter element 36, and a fuel filter 10), the water separating screen comprising:
a fabric carrier (Veit Pr. [0062]; support basket 62, without support rings 61 since “it is also possible to use a support basket without a support ring,”) of longitudinal struts (Pr. 44; axial struts 60) arranged circumferentially spaced apart about a longitudinal axis (Veit annotated Figure 1 below; longitudinal axis about which longitudinal struts, i.e. axial struts 60, are arranged circumferentially spaced apart from); 
wherein the fabric carrier has: 
a first carrier ring (the first of two carrier rings disclosed in Veit annotated Figure 1 below) arranged at and connected to a first axial end of the of longitudinal struts; and a second carrier ring (the other of two carrier rings disclosed in Veit annotated Figure 1 below) arranged at and connected to an opposite second axial end of the of longitudinal struts (as disclosed in Veit annotated Figure 1 below);
wherein the first carrier ring and the second carrier ring are each arranged at respective axial end faces of the water separating screen (Veit annotated Figure 1 below; water separation unit 56);
wherein the fabric carrier having the longitudinal struts, the first carrier ring and the second carrier ring are integrally formed together in one piece (Veit annotated Figure 1 below, best disclosed by the carrier rings and the middle axial strut 60 being shown as the same material in Figure 1 below);
wherein the longitudinal struts extend axially between the first carrier ring and the second carrier ring and are connected to the first carrier ring and the second carrier ring at opposing axial ends of the longitudinal struts (Veit annotated Figure 1 below);
wherein between the first and the second carrier rings, the fabric carrier abstains from cross struts (Veit Pr. [0062] and in annotated Figure 1 below; since the fabric carrier, i.e. support basket 62, is without support rings 61 since “it is also possible to use a support basket without a support ring,”) so that the longitudinal struts are free to give way and deflect in a radial inward direction when pressure is applied (Veit annotated Figure 1 below; since the longitudinal struts, i.e. axial struts 60, are solid materials and capable of being elastically compressed radially inwards, i.e. deflected radially inwards, under a certain load of fluid flow inwards, and then elastically flex outwards to their unbent state when the load of fluid flow ceases, the fluid flow shown by flow arrows in annotated Figure 1 below);

    PNG
    media_image1.png
    930
    874
    media_image1.png
    Greyscale

a screen fabric (Veit [0053], lines 7-8, and [0038], lines 9-11; separation medium 66, located on the “outer side” or the “upstream side” of the longitudinal struts, i.e. axial struts 60) having:
a first axial end having a first axial end face, the first axial end face held and connected onto the first carrier ring (Veit annotated Figure 1 above; the first of two carrier rings in annotated Figure 1 above); and 
an opposite second axial end having a second axial end face, the second axial end face held and connected onto the second carrier ring (Veit annotated Figure 1 above; the other of two carrier rings annotated Figure 1 above; because if the screen fabric were not so held, the water separating screen, i.e. water separation unit 56, would leak and not fulfill its water separating function);
wherein the screen fabric is held and connected only to the first and second carrier rings (because if the screen fabric were not so held, the water separating screen, i.e. water separation unit 56, would leak and not fulfill its water separating function), the screen fabric is arranged on a radially outer side of the longitudinal struts (axial struts 60) and is not held or connected onto the longitudinal struts such that the screen fabric is free to move relative to the longitudinal struts when the longitudinal struts deflect inwardly or give way due to fluid pressure, (when the screen fabric and the longitudinal struts are “not held OR connected” because they are “connected to each other as separate parts” and are not formed in “one piece” via injection molding (see [0038], lines 13-18, with the “support basket” being the disclosed longitudinal struts and carrier rings, and the “separation medium” being the screen fabric) – and the screen fabric and longitudinal struts meet the deflection / relative movement limitations since they are “separate parts,” and each separate part is a solid material and capable of being elastically compressed radially inwards, i.e. deflected radially inwards, under a certain load of fluid flow inwards, and then elastically flex outwards to their unbent state when the load of fluid flow ceases, the fluid flow shown by flow arrows in Veit et al. annotated Figure 1 above.);
wherein between the first axial end face of the screen fabric and the second axial end face of the screen fabric (separation medium 66, located on the “outer side” or the “upstream side” of the longitudinal struts, i.e. axial struts 60, see [0053], lines 7-8, and [0038], lines 9-11), the fabric carrier (support basket 62, without support rings 61 since “it is also possible to use a support basket without a support ring,” as disclosed at [0062]) has only the longitudinal struts, and does not have cross struts connecting two or more of the longitudinal struts, (Veit Pr. [0062]; since “it is possible to use a support basket (the disclosed fabric carrier) without a support ring (the disclosed support ring 61),”), such that the longitudinal struts are free to be elastically compressed in a radial inward direction, moving the longitudinal struts and the screen fabric radially inwardly, when a pressure is applied to radially outer side of the water separating screen ((water separation unit 56), since the screen fabric and longitudinal struts meet the elastically compressed / radial inward movement limitations because each is a solid material and capable of being elastically compressed radially inwards under a certain load of fluid flow inwards, and then elastically flex outwards to its unbent state when the load of fluid flow ceases, the fluid flow shown by flow arrows in Veit et al. annotated Figure 1 above),
wherein first carrier ring and the second carrier ring each have an open center which opens an interior of the water separating screen to an exterior of the water separating screen at both of the axial end faces of the water separating screen (Veit Fig. 1-3; annotated Figure 1 above; Oxford English Dictionary defines “ring - A purposely made hollow circular object of metal or other hard material.” Therefore, the carrier rings at both axial ends of the filter contain a hollow (i.e. open) center, as shown in annotated Figure 1. The ring also is seen to surround the filter element, thus opens up the interior of the filter element.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section
Additional Disclosures Included:
Claim 2:  The water separating screen according to Claim 15, wherein the longitudinal struts (axial struts 60) extend exactly in the direction of the longitudinal axis (longitudinal axis about which longitudinal struts, i.e. axial struts 60, are arranged circumferentially spaced apart from, see Rejection for Claim 15. A).) (see Veit et al. annotated Figure 1 above).
Claim 3: The water separating screen according to Claim 15, wherein the longitudinal struts (axial struts 60) are four longitudinal struts which are circumferentially spaced apart on a circumference of the water separating screen (as disclosed in Veit et al. annotated Figure 1 above and at [0038], lines 3-5, i.e. an inner circumference (water separation unit 56) (see Veit et al. annotated Figure 1 above)).
Claim 6: The water separating screen according to Claim 15, wherein the water separating screen (water separation unit 56, with separation medium 66) is cylindrically formed (as disclosed at [0064] (see Veit et al. annotated Figure 1 above)).
Claim 7: The water separating screen according to Claim 14, wherein, the water separating screen (water separation unit 56, with separation medium 66) is conically formed, (as disclosed at [0064] (see Veit et al. annotated Figure 1 above)).

Regarding Claims 8-11; Veit discloses an annular filter element (Veit annotated Figure 1 above; filter element 36), comprising:
a filter medium (filter medium 38) being circumferentially closed about an axis (axis is longitudinal axis within annular filter element, i.e. filter element 36) of the annular filter element (filter element 36) and extended along the axis, the axis defining an axial direction (axial direction of longitudinal axis within annular filter element) (see Veit et al. annotated Figure 1 above);
wherein the filter medium (filter medium 38) has a radially outer flow face and a radially inner flow face (as disclosed by the flow arrows 78 and [0044]), the radially inner flow face (radially inner flow face of filter medium 38) surrounding an inner clean space (the inner clean space is the inner clean space of filter medium 38 where the “fuel is freed of particles,” see [0044]) in the annular filter element (filter element 36) (see Veit et al. annotated Figure 1 above);
wherein the annular filter element (filter element 36) is through-flowable radially from a radial outside to a radial inside of the annular filter element (as disclosed by the flow arrows 78 and [0044] (see Veit et al. annotated Figure 1 above));
the water separation screen (water separation unit 56) according to Claim 15 (see Rejection for Claim 15 above) inserted into the inner clean space (the inner clean space is the inner clean space of filter medium 38 where the “fuel is freed of particles,” see [0044]), the water separating screen formed separately from the annular filter element (filter element 36) since the water separation screen, i.e. water separation unit 56, is inserted into the annular filter element, i.e. filter element 36, as disclosed at [0036], the water separating screen connected to the annular filter element (see [0031]) or to a component situated at the annular filter element (see [0035]) (see Veit et al. annotated Figure 1 above).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section
Additional Disclosures Included:
Claim 9: The annular filter element according to Claim 8, wherein 
a tubular center pipe (connecting piece 22) is inserted into the inner clean space (the inner clean space is the inner clean space of filter medium 38 where the “fuel is freed of particles,” see [0044]) of the annular filter element (filter element 36); 
wherein the water separation screen (water separation unit 56) is inserted into the tubular center pipe (as disclosed at [0035]-[0036]), the tubular center pipe engages around the water separating screen (via profile ring seal 70 and connecting piece 68), the water separation screen inserted into the inner clean space (the inner clean space is the inner clean space of filter medium 38 where the “fuel is freed of particles,” see [0044]) of the annular filter element (filter element 36), as disclosed at [0031]) (See Veit et al. annotated Figure 1 above).
Claim 10: The annular filter element according to Claim 8, wherein a coalescing element (coalescing medium 58 and 92) is arranged adjacent to the annular filter element (filter element 36) and at the inner clean space (the inner clean space is the inner clean space of filter medium 38 where the “fuel is freed of particles,” see [0044]) of the annular filter element (filter element 36) (see Veit et al. annotated Figure 1 above).
Claim 11: The annular filter element according to Claim 8, wherein the annular filter element (filter element 36) has an end plate (terminal end plate 42) arranged on an axial end face of the filter medium (filter medium 38); wherein the water separation screen (water separation unit 56) is connected to the end plate via the end plate’s receiving groove 52, as disclosed at [0031] (see Veit et al. annotated Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Independent Claim 15 and dependent Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US-4851118-A, Jul. 25, 1989), in view of Wehner (US-20100181245-A1, Jul. 22, 2010).  Kurihara, in view of Wehner, are hereinafter known as the Combination.
Applicant’s claims are directed toward an apparatus.
Regarding independent Claim 15 and dependent Claims 2-3 and 6;  Kurihara discloses a water separating screen (fuel filter 10) for a filter element in a liquid filter, (Figures 1-3 and 1:55-60; 1:64-2:3; since fuel filter 10 serves to filter fuel by the “removal of foreign matter, such as, for example, water and dust particles, before being withdrawn through a fuel pipe,”), the water separating screen comprising:
a fabric carrier (2:40-46; inner member 20 that carries “main filter element 38” which “consists of nylon net,” the nylon net being the fabric) of longitudinal struts (ribs 36) arranged circumferentially spaced apart about a longitudinal axis (as disclosed in Figure 2);
wherein the fabric carrier has:
a first carrier ring (one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) arranged at and connected to a first axial end of the of longitudinal struts (ribs 36), as disclosed in Figure 2; and
a second carrier ring (the other one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) arranged at and connected to an opposite second axial end of the of longitudinal struts (ribs 36), as disclosed in Figure 2;
wherein the first carrier ring and the second carrier ring are each arranged at respective axial end faces of the water separating screen (fuel filter 10), as disclosed in Figure 2;
wherein the fabric carrier (inner member 20 that carries “main filter element 38” which “consists of nylon net,” the nylon net being the fabric, see 2:40-46) having the longitudinal struts (ribs 36), the first carrier ring (one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) and the second carrier ring (the other one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) are integrally formed together in one piece (since “The inner member 20 (the disclosed fabric carrier) . . . consists of a one-piece molding of synthetic resin” (see 2:18-20));
wherein the longitudinal struts (ribs 36) extend axially between the first carrier ring (one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) and the second carrier ring (the other one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) and are connected to the first carrier ring and the second carrier ring at opposing axial ends of the longitudinal struts, as disclosed in Figure 2;
wherein between the first and the second carrier rings (first carrier ring is one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24; and the second carrier ring is the other one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24), the fabric carrier (inner member 20 that carries “main filter element 38” which “consists of nylon net,” the nylon net being the fabric, see 2:40-46) abstains from cross struts, as disclosed in Figure 2, so that the longitudinal struts (ribs 36) are free to give way and deflect in a radial inward direction when pressure is applied (since the longitudinal struts, i.e. ribs 36, are solid materials and capable of being elastically compressed radially inwards (i.e., deflected inwards) under a certain load of fluid flow inwards, and then elastically flex outwards to their unbent state when the load of fluid flow ceases, the fluid flow from the fuel tank 12 to the fuel pipe 18 as disclosed in Figure 3 and at 1:64-2:3);
a screen fabric (auxiliary filter element 46 made of “stainless steel net,” see 2:61-65) having:
a first axial end having a first axial end face, the first axial end face held and connected onto the first carrier ring (one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) via outer member 22, as disclosed in Figure 2; and the screen fabric having an opposite second axial end having a second axial end face, the second axial end face held and connected onto the second carrier ring (the other one of the top ring, carrying ribs 36, or the bottom ring, carrying rings 36, the rings part of body portion 24) via outer member 22, as disclosed in Figure 2;
wherein the screen fabric (auxiliary filter element 46 made of “stainless steel net,” see 2:61-65) is held and connected of the fabric carrier ((inner member 20 that carries “main filter element 38” which “consists of nylon net,” the nylon net being the fabric, see 2:40-46) via outer member 22 as disclosed in Figure 2), the screen fabric is arranged on a radially outer side of the longitudinal struts (ribs 36) and is not held or connected onto the longitudinal struts of the fabric carrier, as disclosed in Figure 2, and since the disclosed screen fabric and longitudinal are separate parts, i.e. “the inner member 20 (the disclosed fabric carrier with longitudinal struts) press fitted within the opening 40 of the outer member 22 (having the disclosed screen fabric) and the body portion 24 of the inner member 20 disposed within outer member 22” (see 2:66-3:10), such that the screen fabric is free to move relative to the longitudinal struts when the longitudinal struts deflect inwardly or give way due to fluid pressure, (since the screen fabric and longitudinal struts are separate parts and meet the deflection / relative movement limitations because each separate part is a solid material and capable of being elastically compressed radially inwards, i.e. deflected radially inwards, under a certain load of fluid flow inwards, and then elastically flex outwards to their unbent state when the load of fluid flow ceases, the fluid flow from the fuel tank 12 to the fuel pipe 18 as disclosed in Figure 3 and at 1:64-2:3);
wherein between the first axial end face of the screen fabric and the second axial end face of the screen fabric (auxiliary filter element 46 made of “stainless steel net,” see 2:61-65), the fabric carrier (inner member 20 that carries “main filter element 38” which “consists of nylon net,” the nylon net being the fabric, see 2:40-46) has only the longitudinal struts (ribs 36), and does not have cross struts connecting two or more of the longitudinal struts, as shown in Figure 2, such that the longitudinal struts are free to be elastically compressed in a radial inward direction (since the longitudinal struts, i.e. ribs 36, are solid materials and capable of being elastically compressed radially inwards under a certain load of fluid flow inwards, and then elastically flex outwards to their unbent state when the load of fluid flow ceases, the fluid flow from the fuel tank 12 to the fuel pipe 18 as disclosed in Figure 3 and at 1:64-2:3), moving the longitudinal struts and the screen fabric radially inwardly, when a pressure is applied to radially outer side of the water separating screen (fuel filter 10) since when there is fluid flow through the water separating screen, the fluid flow from the fuel tank 12 to the fuel pipe 18 is disclosed in Figure 3 and at 1:64-2:3, and both the longitudinal struts and the screen fabric are solid materials, capable of being moved radially inwardly elastically by the radial fluid flow force, and then elastically return to their unbent state when the load of fluid flow ceases (see Figures 1-3 and 1:55-60),
wherein first carrier ring and the second carrier ring each have an open center which opens an interior of the water separating screen to an exterior of the water separating screen at both of the axial end faces of the water separating screen (Kurihara Fig. 1-2; Oxford English Dictionary defines “ring - A purposely made hollow circular object of metal or other hard material.” Therefore, the top and bottom ring of carrying ribs 36 at both axial ends of the filter contain a hollow (i.e. open) center.).
Kurihara discloses the claimed invention except for explicitly stating that the screen fabric is fabric, i.e. that auxiliary filter element 46 made of “stainless steel net,” see 2:61-65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the Kurihara screen fabric of stainless steel net is screen fabric, since Kurihara discloses a fuel filter with filter media of “stainless steel net” and “nylon net” (see Kurihara 2:43-46 and 2:62-65), and Wehner discloses that it is known in the fuel filter art (see Wehner Title) to filter fuel using filter media of “filter fabric manufactured from plastic” and “filter fabric manufactured from metal.”  (See Wehner Title, Abstract, [0010], [0012], and [0018]-[0019], particularly [0019]) 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Kurihara water separating screen
wherein the screen fabric is held and connected only to the first and second carrier rings . . . .
since Kurihara already discloses: wherein the screen fabric is held and connected , and since:
1).	Like Kurihara, Wehner discloses a fuel filter (“filter for a fuel delivery unit”) with a fabric carrier (“support element”) and a screen fabric (“metal fabric”); the fabric carrier having longitudinal struts (“support ribs”); and the screen fabric and fabric carrier initially being separate parts (see Wehner Title, Abstract, [0010], and [0018]-[0019]), (see Kurihara Title, Rejection for Claim 1 for the Kurihara fabric carrier and screen fabric, and 1:62-63 for the screen fabric and fabric carrier initially being separate parts); and
2).	 Wehner states, “[T]he support element (analogous to the disclosed fabric carrier) can selectively be connected to a synthetic fabric for gasoline fuels or to a metal fabric (analogous to the disclosed screen fabric) for diesel fuels,” (see Wehner [0010], emphasis added).  Such a selective connection takes the form of “a portion of the filter fabric . . . fastened sealingly to each of the two end faces of the support margin” in order to provide “a large surface area of the filter fabric” (see Wehner [0012] and [0018]-[0019]).  This is analogous to “the screen fabric held and connected ONLY to the first and second carrier rings” (Wehner’s “filter fabric . . . fastened sealingly to each of the two end faces of the support margin”), and “not to the longitudinal struts” (Wehner’s “support ribs”), since such an arrangement is selectively connected to ONLY the first and second carrier rings, and not the longitudinal struts, in order to provide “a large surface area of the filter fabric (the disclosed screen fabric)” – and, relative to a screen fabric with a smaller filter surface area, the screen fabric with a larger filter surface area translates to a higher filtering rate.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section
Additional Disclosures Included:
Claim 2:  The water separating screen according to Claim 15, wherein the longitudinal struts (ribs 36) extend exactly in the direction of the longitudinal, i.e. a direction parallel to the longitudinal axis of the screen fabric (auxiliary filter element 46 made of “stainless steel net,” see 2:61-65), as shown in Kurihara, Figures 1-3.
Claim 3: The water separating screen according to Claim 15, wherein the longitudinal struts (ribs 36) are four longitudinal struts which are circumferentially spaced apart on a circumference of the water separating screen (fuel filter 10), as disclosed in Figures 1-3 and at 2:40-46.
Claim 6: The water separating screen according to Claim 15, wherein the water separating screen (fuel filter 10) is cylindrically formed as disclosed in Figures 1-3 and at 2:18-20 and 2:47-49.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US-4851118-A, Jul. 25, 1989), in view of Wehner (US-20100181245-A1, Jul. 22, 2010), as applied to claim 15 above, and further in view of Veit et al. (EP-2602473-A2, Jun.12, 2013 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 37 pages; hereinafter “Veit”).
Applicant’s claims are directed toward an apparatus.
Regarding Claim 7; the combination of Kurihara and Wehner discloses the water separating screen according to Claim 15, but does not teach wherein, the water separating screen is conically formed. 
However, the Combination discloses the water separating screen is cylindrically formed.  (See Rejection for Claim 6) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the water separating screen could be either cylindrically formed or conically formed since Veit discloses that it is known in the fuel filter art (see Veit Title) that the water separating screen (separation medium 66, see [0003], lines 8-10) can be “a hollow cylinder” or “a hollow cone” (see Veit et al. [0064]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al. (EP-2602473-A2, Jun.12, 2013 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 37 pages; hereinafter “Veit”), in view of Kurihara (US-4851118-A, Jul. 25, 1989), and further in view of Wehner (US-20100181245-A1, Jul. 22, 2010). 
Applicant’s claims are directed toward an apparatus.
Regarding Claims 8-11; Claims 8-11 are rejected over Veit et al. as shown above in the “Claim Rejections – 35 USC § 102” section, except that the Claim 15 water separating screen is disclosed by Kurihara, in view of Wehner, as shown above in the “Claim Rejections – 35 USC § 103” section.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Veit et al. annular filter element with the water separation screen disclosed by Kurihara, in view of Wehner, since the Veit et al. water separation screen is used to separate water from fuel, as is the water separation screen of Kurihara, in view of Wehner – and Kurihara further states that such a water separation screen’s screen fabric, i.e. “auxiliary filter element” or filter element 46, functions to protect the “main filter element” (i.e. filter element 38 used to do the water separation) during assembly or use (see Kurihara Figure 2, 3:52-54, 4:42-43, and the Abstract, lines 4-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  The four foreign references (EP-2602473-A2, DE-102011120653-A1, DE-102013012917-A1, and WO- 2015018779-A1) were each provided with an abstract, the patent publication, and either an English equivalent translation or a machine translation.
Veit et al. anticipates Applicant's subject matter. (See Rejections for Claims 8-11 above)
Veit et al. (Martin Veit and Martin Klein) discloses the same subject matter in the following applications and patent publications, all owned by Mann & Hummel:
A).	Foreign priority for US-13/709,207, DE-201110120653-A1, filed 12/09/2011, pub. as DE-102011120653-A1 on 06/13/2013.
1).	EP-20120193318, filed 12/09/2011, pub. as EP-2602473-A2 on 06/12/2013 and used in the Rejection for Claims 2-3, 6-11, and 15 above.
B).	US-13/709,207, filed 12/10/2012, pub. as US-20130146523-A1 on 06/13/2013, now patent US-9121376-B1, issued 09/01/2015.
C).	Continuation of US-13/709,207 is US-14/840,847, filed 08/31/2015, pub. as US- 20160010605-A1 on 01/14/2016, now patent US-10018166-B1, issued 07/10/2018.
Applicants (Andres Moreno Linares, Sebastian Neubauer, and Helen Neubauer) disclose the same subject matter in the following applications and patent publications, all owned by Mann & Hummel:
D).	Foreign Priority for PCT/EP2014/066690, DE-20131012917, filed 08/05/2013, pub. as DE-102013012917-A1 on 02/05/2015.
E).	Parent of US-15/016,392, PCT/EP2014/066690, filed 08/04/2014, pub. as WO-2015018779-A1 on 02/12/2015.
F).	US-15/016,392, filed 02/05/2016, pub. as US-20160151723-A1 on 06/02/2016.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779          

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779